Case 2:18-cv-00508-JRG Document 113 Filed 04/29/20 Page 1 of 4 PageID #: 5330




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 UNILOC 2017 LLC,                                       Civil Action No. 2:18-cv-00506-JRG
                                                        Civil Action No. 2:18-cv-00508-JRG
         Plaintiff,                                     Civil Action No. 2:19-cv-00125-JRG
                                                        Civil Action No. 2:19-cv-00126-JRG
 v.                                                     Civil Action No. 2:19-cv-00259-JRG

 SAMSUNG ELECTRONICS AMERICA, INC.,
 and SAMSUNG ELECTRONICS CO. LTD.,

         Defendants.

              AMENDED JOINT MOTION TO STAY ALL DEADLINES AND
                      NOTICE OF PENDING SETTLEMENT
        Plaintiff, Uniloc 2017 LLC, and Defendants, Samsung Electronics America, Inc. and

Samsung Electronics Co; Ltd.’s, hereby file this Amended Joint Motion to Stay All Deadlines

and Notice of Pending Settlement, pending finalization of settlement in this case. The purpose of

this amended filing is to correct a typo in that resulted in the parties receiving less than the full

30 day period to complete their settlement papers, through and including May 27, 2020. The

previous motion incorrectly requested a stay until May 13, 2020, a period of 16 days.

        The parties have reached an agreement in principle to settle this case on April 27, 2019

and are in the process of finalizing the settlement. All matters in controversy between the parties
have been settled in principle. The parties wish to conclude the settlement without burdening the

Court with any additional filings, and without incurring unnecessary expenses such as expert

depositions and dispositive motions practice. The parties anticipate that they will be able to

finalize the settlement and submit dismissal papers within approximately one month.

Accordingly, the parties respectfully request that the Court grant a stay of these proceedings,

including all deadlines, through and including Wednesday, May 27, 2020.

        By the filing of the instant motion, the parties hereby stipulate that in the event that any

issues arise in finalizing the settlement, the Parties agree to submit any such issues to the Court
for final resolution.

                                                   1
3456460.v1
Case 2:18-cv-00508-JRG Document 113 Filed 04/29/20 Page 2 of 4 PageID #: 5331




       The Parties submit that good cause exists for granting this joint motion, as set forth

above. This motion is not filed for purposes of delay, but so that justice may be served.




                                                 2
Case 2:18-cv-00508-JRG Document 113 Filed 04/29/20 Page 3 of 4 PageID #: 5332



Dated: April 29, 2020                       Respectfully submitted,

 /s/     William E. Davis, III              /s/     Melissa Smith
 Aaron S. Jacobs                            Richard A. Edlin
 Paul J. Hayes                              Allan A. Kassenoff
 Kevin Gannon                               Justin A. Maclean
 Brian A. Tollefson                         Jeffrey R. Colin
 PRINCE LOBEL TYE LLP                       Vimal Kapadia
 One International Place - Suite 3700       Elana Araj
 Boston, MA 02110                           Janice Ye
 Tel: 617-456-8000                          GREENBERG TRAURIG, LLP
 Email: ajacobs@princelobel.com             MetLife Building, 200 Park Avenue
 Email: phayes@princelobel.com              New York, NY 10002
 Email: kgannon@princelobel.com             Telephone: (212) 801-9200
 Email: btollefson@pricelobel.com           Facsimile: (212) 801-6400
                                            Email: edlinr@gtlaw.com
 William E. Davis, III                      Email: kassenoffa@gtlaw.com
 Texas State Bar No. 24047416               Email: macleanj@gtlaw.com
 bdavis@davisfirm.com                       Email: colinj@gtlaw.com
 Christian Hurt                             Email: kapadiav@gtlaw.com
 Texas State Bar No. 24059987               Email: araje@gtlaw.com
 churt@davisfirm.com                        Email: yej@gtlaw.com
 Edward Chin (Of Counsel)
 Texas State Bar No. 50511688               Valerie W. Ho
 echin@davisfirm.com                        GREENBERG TRAURIG, LLP
 Debra Coleman (Of Counsel)                 1840 Century Park East
 Texas State Bar No. 24059595               Los Angeles, CA 90067
 dcoleman@davisfirm.com                     Telephone: (310) 586-7700
 Ty Wilson                                  Facsimile: (310) 586-7800
 Texas State Bar No. 24106583               Email: hov@gtlaw.com
 twilson@davisfirm.com                      Melissa R. Smith
 THE DAVIS FIRM, PC                         GILLAM & SMITH, LLP
 213 N. Fredonia Street, Suite 230          303 South Washington Avenue
 Longview, Texas 75601                      Marshall, TX 75670
 Telephone: (903) 230-9090                  Telephone: (903) 934-8450
 Facsimile: (903) 230-9661                  Facsimile: (903) 934-9257
                                            Email: melissa@gillamsmithlaw.com
 Edward R. Nelson III
 ed@nelbum.com                              Attorneys for Defendants Samsung Electronics
 Texas State Bar No. 00797142               Co., Ltd., and Samsung Electronics America, Inc.
 NELSON BUMGARDNER ALBRITTON PC
 3131 West 7th Street, Suite 300
 Fort Worth, TX 76107
 Tel: (817) 377-9111

 Shawn Latchford
 shawn@nbafirm.com
 Texas State Bar No. 24066603
 NELSON BUMGARDNER ALBRITTON PC
 111 West Tyler Street
 Longview, TX 75601
 Tel: (903) 757-8449

 ATTORNEYS FOR THE PLAINTIFF

                                        3
Case 2:18-cv-00508-JRG Document 113 Filed 04/29/20 Page 4 of 4 PageID #: 5333




                              CERTIFICATE OF SERVICE

        I certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system this 29th day of
April, 2019.

                                           /s/ William E. Davis, III___________




                                              4
